     Case: 1:20-cv-04272 Document #: 53 Filed: 03/01/21 Page 1 of 1 PageID #:491

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Don Preston, et al.
                              Plaintiff,
v.                                                  Case No.: 1:20−cv−04272
                                                    Honorable Mary M. Rowland
Rob Lyons, et al.
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 1, 2021:


        MINUTE entry before the Honorable Mary M. Rowland: Certain defendants filed
a separate motions to dismiss pursuant to FRCP 12(b)(1) and FRCP 12(b)(6). (Dkt. 48 &
49). These defendants requested permission to proceed this way and to hold in abeyance
the timeframe for any answer and to raise any affirmative defenses. [50] That request is
granted as to all defendants. A date to answer will be set following resolution of the
motions to dismiss. Plaintiffs' amended motion for leave to file consolidated response to
Defendants' motions to dismiss in excess of fifteen pages instanter [52] is granted.
Plaintiffs shall file their response as a separate entry on the docket. Motion [51] is
terminated. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
